DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 9971316; “Jia” hereinafter) in view of Arai et al. (US 20120272729; “Arai” hereinafter) and Rud et al (US 8982056; “Rud” hereinafter).
Regarding claim 1, Jia discloses a panel module unit comprising a housing part (24 and 20) serving as an outer cover of the panel module unit (30 and 22); a first panel part (22); a second panel part (25); and an intermediate cover (27), wherein the first panel part, the second panel part, and the intermediate cover are housed in the housing part in order from a front side to a rear side (fig. 2-3), the housing part comprises: an annular side wall (circular wall of the cap 24 and housing 20); a front opening provided on the front side in such a manner that the first panel part (22) is seen from the front side (figs 1-3); a frame (front annular wall of the cap 24 that surrounds the display circuitry 22) provided around the front opening (figs 2-4); and the second panel part (25) is housed between the first panel part (22) and the intermediate cover (27), a position of the second panel part is indirectly fixed by the intermediate cover (“The display circuitry 22 can, for example, be configured to plug into display interface cover 25 shown in FIG. 2. For example, the components can include a multi pin connector to provide electrical communication therebetween and feet (22A shown in FIG. 2) can be received in terminal cover 25 to provide secure mounting. Alternative attachment techniques may be employed such as screws, adhesives, or the like”, Col. 3: lines 34-57, i.e. terminal cover 25 is directly coupled to the feet 22A of the display circuitry 22 and is just disposed over the covers 27).
Jia does not explicitly disclose at least one fixing means attached on an inner peripheral surface of the side wall of the housing part, the fixing means being a means for fixing a position of the intermediate cover in the housing part, and the second panel part is provided with a biasing means for biasing the first panel part from the rear side toward the front side.  
Arai teaches a panel module unit comprising an intermediate cover (30); at least one fixing (screws 70A-C) means attached on an inner peripheral surface of the side wall of a housing part (10), the fixing means being a means for fixing a position of the intermediate cover in the housing part (Par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the panel module unit of Jia to include at least one fixing means to attach the intermediate cover  on an inner peripheral surface of the side wall of the housing part as taught by Arai because such modification prevents the unnecessary movement of the intermediate cover during operation or accidental fall.
Rud teaches a panel module unit comprising a second panel part (46) provided with a biasing means (47) for biasing a first panel part  (32 and 48) from the rear side toward the front side (“A biasing member can be used to urge the contact structure 74 of the display shroud 48 against the transparent cover piece 62”, Col. 8: lines 55-60).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the panel module unit of Jia in view of Arai to include a biasing means such that biasing means biased the first panel part from the rear side toward the front side as taught by Rud because such modification biases the first panel toward the front housing and prevents the movement of the first panel part.  
Regarding claim 2, Jia in view of aria and Rud (relied on Arai) discloses wherein the fixing means (14A-14C) provided on the inner peripheral surface of the side wall (12) of the housing part (10) is a boss(14A-14C are screw receiving bosses, fig. 3) provided at a position separated from the frame (11) of the housing part toward the rear side in such a manner as to protrude from the inner peripheral surface of the side wall toward an inside of the housing part (Par. [0039]).  
Regarding claim 3, Jia in view of aria and Rud discloses the panel module unit of claim 1.
Rud further teaches a second panel part  (50) has an outer edge provided with a cutout (51A) for avoiding interference with the fixing means (Par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the panel module unit of Jia in view of Arai and Rud to include a cut out  at an outer edge as taught by Rub because such modification provides means for passing fixing means like screw.
Regarding claim 4, Jia in view of aria and Rud (relied on Rud) discloses wherein the biasing means (47) is a flat spring (“The biasing member 47 can be a spring or collection of springs, such as a wave spring (e.g., having a load of approximately 89 newtons (20 lb.) at a working height of approximately 5.1 mm (0.2 inch)), and is operatively engaged between the display shroud 48 and the electronics board shroud 46”, Col. 7: lines 50-62).
Jia in view of aria and Rud does not explicitly disclose that the biasing means is integrally formed on the second panel part.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the biasing means integrally formed on the second panel part, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 5, Jia in view of aria and Rud (relied on Rud) discloses wherein the flat spring (47) having a narrow width is formed by forming a slit along an outer edge of the second panel part  (46) near the outer edge (fig. 3).  
Regarding claim 6, Jia in view of aria and Rud (relied on Rud) discloses wherein the biasing means (47) is a flat spring (“The biasing member 47 can be a spring or collection of springs, such as a wave spring (e.g., having a load of approximately 89 newtons (20 lb.) at a working height of approximately 5.1 mm (0.2 inch)), and is operatively engaged between the display shroud 48 and the electronics board shroud 46”, Col. 7: lines 50-62) formed on the second panel part (46) as a separated body (fig. 3).  
Regarding claim 9, Jia in view of aria and Rud discloses the panel module unit of claim 1.
Arai further teaches wherein the first panel part is a display panel (32 and 48), an electronic printed circuit board (45) is disposed between the second panel part and the intermediate cover (44), the display panel and the electronic printed circuit board are electrically connected to each other by a connector provided in such a manner as to pass through the second panel part, and the connector serves as a pressing means for pressing the display panel toward the front side (Col. 7: line 64- Col. 8: line 18). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the panel module unit of Jia in view of Arai to include an electronic printed circuit board disposed between the second panel part and the intermediate cover such that the display panel and the electronic printed circuit board are electrically connected to each other by a connector as taught by  Arai because such modification provides electrical connection between the display panel and the printed circuit board.
 Regarding claim 11, Jia in view of aria and Rud (relied on Arai) discloses a measuring apparatus (Par. [0010]~ [0012]) comprising the panel module unit according to claim 1 as a display unit.  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Arai et al. and Rud as applied to claim 6 and in further view of Kim et al (US 20150133000; “Kim” hereinafter).
Regarding claim 7, Jia in view of aria and Rud (relied on Rud) discloses wherein the flat spring (47) is attached to the second panel part (46) (“The biasing member 47 can be a spring or collection of springs, such as a wave spring (e.g., having a load of approximately 89 newtons (20 lb.) at a working height of approximately 5.1 mm (0.2 inch)), and is operatively engaged between the display shroud 48 and the electronics board shroud 46”, Col. 7: lines 50-62).
Jia in view of aria and Rud does not disclose the flat spring made of metal.
Kim teaches an electronic device comprising a flat spring  (“flat spring 430”, Par. [0178]) made of metal (Par. [0078], [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flat spring  of Jia in view of aria and Rud to have the flat spring made of metal as taught by Kim because such modification  enhances corrosion prevention and electrical conductivity (Par. [0204]).
Regarding claim 8, Jia in view of aria and Rud (relied on Rud) discloses wherein the biasing means is the flat spring provided on an outer edge of the second panel (46) part in such a manner as to receive the second panel part inside the flat spring (fig. 3).
Jia in view of aria and Rud does not explicitly disclose the biasing means is formed by bending an elastic thin plate material into a substantially U-shape.
Kim (fig. 17A) teaches an electronic device comprising a flat spring  (“flat spring 440”, Par. [0202]) is formed by bending an elastic thin plate material into a substantially U-shape (fig. 17A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flat spring  of Jia in view of aria and Rud to formed the flat spring by bending an elastic thin plate material into a substantially U-shape as taught by Kim because such modification provides desired tension.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Arai et al. and Rud as applied to claim 9, and in further view of Hiraide et al (US 20190025876 ; “Hiraide” hereinafter).
Regarding claim 10, Jia in view of aria and Rud discloses the panel module unit of claim 9.
Jia in view of Aria and Rud does not disclose wherein the second panel part is a back light module.  
Hiraide teaches an electronic device comprising a second panel part (60) that comprises of a back light module (61) (Par. [0093]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the panel module unit of Jia in view of Aria and Rud to have the second panel part comprises of a back light module as taught by Hiraide because such modification helps to provide illumination or light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841